Citation Nr: 0738397	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected left ear hearing 
loss.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

4.  Entitlement to service connection for right ear hearing 
loss.  

5.  Entitlement to service connection for a right ankle and 
foot disability, claimed as right ankle swelling and foot 
pain.  

6.  Entitlement to service connection for left thumb 
tendonitis.  

7.  Entitlement to service connection for a back disability.  

8.  Entitlement to service connection for drug and alcohol 
abuse.  

9.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and September 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Denver, Colorado.  

The decision below grants secondary service connection for 
tinnitus.  The remaining issues on appeal are addressed in 
the REMAND appended to this decision.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the veteran's tinnitus 
was caused by his service-connected sensori-neural left ear 
hearing loss.  







CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
veteran's tinnitus is proximately due to or the result of his 
service-connected left ear hearing loss.  38 U.S.C.A. §  
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 
(2007).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for tinnitus.  Therefore, no further development is needed 
with regard to this issue.  As noted above, the remaining 
issues are addressed in the remand below.


II.  Factual Background

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from March 1980 to March 1983.  The 
veteran's Military Occupational Specialty (MOS) was as a 
cavalry scout.  In addition, the veteran's personnel records 
reflect that he underwent basic armor training and was a 
carrier/driver.

The veteran's service medical records are negative for any 
complaints or findings of tinnitus.  

In August 2003, the veteran underwent a VA audiological 
examination.  At that time, the examiner noted that he had 
reviewed the veteran's claims file.  The examiner stated that 
according to the veteran, while he was in the military, he 
was exposed to excessive noise due to his placement with 
"recon."  According to the examiner, because there was no 
record of a discharge physical in the veteran's claims file, 
it was impossible to determine the amount of noise exposure 
the veteran experienced during his military service.  The 
examiner indicated that current audiological test results 
revealed a mild sensorineural hearing loss, left ear worse 
than the right ear.  The examiner also noted that the veteran 
reported that he had tinnitus two to three times per month 
which lasted less than one minute.  According to the 
examiner, that characterization was not typical of someone 
who had been exposed to excessive amounts of noise.  The 
examiner revealed that in regard to post-service noise 
exposure, the veteran reported that he worked in some 
construction and that he only wore hearing protection part of 
the time.  The examiner concluded that due to no discharge 
hearing test being conducted or available to review, it was 
his opinion that it was at least as likely as not that the 
veteran's hearing loss was a result of noise exposure 
suffered while in military service.  However, the examiner 
stated that due to the veteran's characterization of 
tinnitus, it was his opinion that the veteran's tinnitus was 
not at least as likely as not due to military service.  

By a September 2003 rating action, the RO granted the 
veteran's claim for service connection for left ear hearing 
loss and assigned a noncompensable disability rating.  

A VA audiological evaluation was conducted in July 2006.  At 
that time, the veteran noted that he had recurrent tinnitus.  
According to the veteran, the high-pitched ringing began 
about two to three years ago.  The veteran stated that while 
he was in the military, he had gunnery duties and was around 
heavy machinery.  He also reported that he had worked 
periodically in construction as a civilian.  Following the 
audiological evaluation, the pertinent diagnosis was 
tinnitus.  The examiner opined that it was at least as likely 
as not that the veteran's tinnitus was related to his 
service-connected left ear hearing loss.   

Following the July 2006 VA audiological evaluation, the RO 
determined that the evaluation was inadequate because the 
examiner did not review the veteran's claims file prior to 
the evaluation.  Thus, in September 2006, the examiner from 
the veteran's July 2006 VA audiological evaluation provided 
an addendum to the July 2006 VA audiological evaluation 
report.  In the addendum, the examiner noted that he had 
reviewed the veteran's claims file and it revealed that the 
veteran's service medical records were negative for any 
complaints or findings of tinnitus.  The examiner stated that 
the veteran's enlistment audiological evaluation in 1979 
revealed a pre-existing left ear hearing loss.  In light of 
the fact that the veteran's service medical records were 
negative for any complaints or findings of tinnitus, the 
examiner opined that the veteran's tinnitus was less likely 
than not associated with his left ear hearing loss.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service- 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 448.

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

In the instant case, the veteran contends that service 
connection is warranted for his tinnitus on the basis that it 
is causally related to noise exposure in service.  In the 
alternative, the veteran maintains that his currently 
diagnosed tinnitus is secondary to his service-connected left 
ear hearing loss.  

In regard to the question of whether the veteran's tinnitus 
is attributable to his military service on a direct basis, 
the Board recognizes that in the August 2003 VA audiological 
evaluation report, the examiner opined that the veteran's 
tinnitus was not at least as likely as not due to military 
service.  This evidence opposes rather than supports the 
claim.  However, in regard to the question of secondary 
service connection, the Board determines that the evidence of 
record falls in approximate equipoise regarding whether the 
veteran's tinnitus was caused by his service-connected left 
ear hearing loss, in which case the veteran receives the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107(b).

The Board recognizes that in the September 2006 addendum to 
the July 2006 VA audiological evaluation report, the examiner 
from the veteran's July 2006 VA audiological evaluation 
revised his opinion after reviewing the veteran's claims file 
and concluded that in light of the fact that the veteran's 
service medical records were negative for any complaints or 
findings of tinnitus, it was his opinion that the veteran's 
tinnitus was less likely than not associated with his left 
ear hearing loss.  However, the Board finds that the 
examiner's initial opinion in the July 2006 VA audiological 
evaluation report is more to the point in that it addresses 
the pertinent question in this case which is whether the 
veteran's current tinnitus is related to his current service-
connected left ear hearing loss, not whether the veteran had 
tinnitus during service.  In the original opinion from the 
examiner from the veteran's July 2006 VA audiological 
evaluation, the examiner concluded that it was at least as 
likely as not that the veteran's tinnitus was related to his 
service-connected left ear hearing loss.  The examiner noted 
that according to the veteran, his tinnitus began about two 
to three years ago.  While the examiner had not reviewed the 
veteran's claims file, including the veteran's service 
medical records, at the time of the July 2006 VA audiological 
evaluation, the examiner addressed the pertinent question in 
this case, which is whether the veteran's currently diagnosed 
tinnitus was caused by his service-connected left ear hearing 
loss.  

It is also pertinent to note that veteran's hearing loss is 
in part sensorineural in nature.  Sensorineural hearing loss 
can produce tinnitus.  See 2 Cecil, Textbook of Medicine, § 
464, at 2119-2120 (18th ed. 1988). 

Therefore, in consideration of the aforementioned evidence, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's tinnitus was caused by his service-
connected left ear hearing loss.  Accordingly, the doctrine 
of reasonable doubt is applicable.  Under these 
circumstances, secondary service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.   


ORDER

Entitlement to service connection for tinnitus, as secondary 
to service-connected left ear hearing loss, is granted.   


REMAND

With respect to the remaining issues on appeal, a preliminary 
review of the veteran's claims file reveals that, due to a 
hearing request, these claims are not ready for appellate 
disposition.  In the veteran's substantive appeal (VA Form 
9), dated in October 2003, he indicated that he wanted a 
hearing at the RO before a member of the Board.  In the 
veteran's additional substantive appeal, dated in November 
2004, the veteran requested a personal hearing before a 
member of the Board in Washington, D.C.  In a VA Form 119, 
Report of Contact, the RO noted that the veteran had been 
contacted in order to clarify what type of hearing he 
preferred.  According to the RO, the veteran reported that he 
wanted a videoconference hearing at the RO before a member of 
the Board.  However, rather than a videoconference hearing, a 
letter from the RO to the veteran, dated in March 2006, shows 
that at that time, the RO had scheduled the veteran for a 
hearing before the Traveling Section of the Board on April 
25, 2006.  Nevertheless, prior to the Travel Board hearing, 
on April 17, 2006, the veteran withdrew his request for a 
hearing.     

In May 2007, the veteran submitted a VA Form 9 and requested 
a hearing before a Board VLJ at the regional office (i.e., a 
Travel Board hearing).  In November 2007, the RO sent the 
veteran correspondence indicating he could choose a video-
conference hearing if he so desired.  It was noted that, if 
the RO did not hear from the veteran, he would remain on the 
pending list and would be scheduled for a Travel Board 
hearing when one became available.  As the veteran has not 
withdrawn this latter request for a Travel Board hearing, 
this case must be returned to the RO to schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007). 

Accordingly, the appeal is REMANDED to the RO for the 
following development:   

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claims 
for entitlement to service connection for 
depression, a chronic disability 
manifested by chest pain, right ear 
hearing loss, a right ankle and foot 
disability, claimed as right ankle 
swelling and foot pain; left thumb 
tendonitis, a back disability, and drug 
and alcohol abuse; and his claim for an 
initial compensable rating for left ear 
hearing loss.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


